CLEMENS, Senior Judge.
Appeal from summary dismissal of mov-ant’s 27.26 motion. We reverse and remand.
Movant had been convicted of second degree murder and sentenced to 40 years in prison. We affirmed that judgment on appeal. State v. Tettamble, 517 S.W.2d 732 (Mo.App.1974).
By his Rule 27.26 motion movant raised a host of grounds, some of which if proved might entitle him to a retrial. However the hearing court summarily denied the motion, ruling:
“Cause called; movant appears by [counsel]; state appears [by counsel]; state’s motion to dismiss is presented, argued and submitted to the court; the court being fully advised in the premises does hereby sustain state’s motion to dismiss. It is so ordered.”
Here movant claims error in the motion court’s summary dismissal of his motion under Rule 27.26(i). It requires: “The court shall make findings of fact and conclusions of law on all issues presented, whether or not a hearing is held....” The now challenged summary order failed to comply.
Reversed and remanded with directions either to comply with Rule 27.26(i) or grant an evidentiary hearing.
DOWD, P.J., and CRIST, J., concur.